    Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 1 of 17



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

 TAYLOR ENERGY COMPANY LLC,
                                       CIVIL ACTION
          Plaintiff,
                                       NO.:              18-14046 c/w
 VERSUS                                                  18-14051

 CAPTAIN KRISTI M. LUTTRELL,           Refers to:        18-14046
 IN HER OFFICIAL CAPACITY AS
 FEDERAL ON-SCENE COORDINATOR          SECTION:          D(5)
 FOR THE MC20 UNIFIED COMMAND,
 and THE UNITED STATES OF              JUDGE:            VITTER
 AMERICA, ACTING BY AND
 THROUGH THE UNITED STATES             MAGISTRATE:       NORTH
 COAST GUARD,

          Defendants




       MEMORANDUM IN SUPPORT OF TAYLOR ENERGY’S MOTION
  UNDER FED. R. CIV. P. 56(D) TO CONTINUE SUBMISSION DATE ON FEDERAL
  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND FOR DISCOVERY




                                   CARL D. ROSENBLUM, T.A. (#02083)
                                   RICHARD D. BERTRAM (#17881)
                                   ALIDA C. HAINKEL (#24114)
                                   LAUREN C. MASTIO (#33077)
                                   Jones Walker LLP
                                   201 St. Charles Avenue, 49th Floor
                                   New Orleans, Louisiana 70170-5100
                                   Telephone: (504) 582-8296
                                   Facsimile: (504) 589-8296
                                   crosenblum@joneswalker.com

                                   Counsel for Taylor Energy Company LLC,
                                   Plaintiff




{N3827636.2}
       Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 2 of 17



                                                  TABLE OF CONTENTS

                                                                                                                                   PAGE



TABLE OF CONTENTS ................................................................................................................. i

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

I.        The Complaint. ................................................................................................................... 2

II.       The Administrative Order. .................................................................................................. 3

III.      Judge Lemelle’s Order Authorizing Defendants To Pursue A Summary Judgment
          Motion Only After Completion Of Limited Jurisdictional Discovery................................ 5

IV.       Defendants’ Motion. ........................................................................................................... 6

LAW AND ARGUMENT .............................................................................................................. 7

I.        A Motion To Continue And For Discovery Under Rule 56(D) Is Broadly Favored
          And Liberally Granted. ....................................................................................................... 7

II.       A Rule 56(D) Motion Is Especially Appropriate Here. .................................................... 10

          A.         Defendants’ Motion Is Contrary To the Court’s Order That Allowed Taylor
                     Energy to Conduct Jurisdictional Discovery Before Defendants Could File
                     a Motion for Summary Judgment. .........................................................................10

          B.         Defendants’ Motion Raises Multiple Issues That Should Be Subject to
                     Discovery Before Consideration of the Motion. ....................................................10

CONCLUSION ............................................................................................................................. 15

CERTIFICATE OF SERVICE ..................................................................................................... 15




{N3827636.2}                                                          i
    Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 3 of 17



         Plaintiff, Taylor Energy Company LLC (“Taylor Energy”) respectfully submits this

memorandum in support of its Motion under Fed. R. Civ. P. 56(d) to Continue Submission Date

on Federal Defendants’ Motion for Summary Judgment and for Discovery. “Generally, summary

judgment is not appropriate before the opposing party has had a ‘full opportunity to conduct

discovery.’” LeBlanc v. Panther Helicopters, Inc., 2016 U.S. Dist. LEXIS 37888, at *15 (E.D.

La. Mar. 23, 2016) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986)). “Indeed,

‘summary judgment assumes some discovery.’” Id. (quoting Brown v. Miss. Valley State Univ.,

311 F.3d 328, 333 (5th Cir. 2002)). In accordance with the general rule that allows a summary

judgment opponent to conduct discovery, Taylor Energy requests a continuance of the current July

3, 2019 submission date for Federal Defendants’ Motion for Summary Judgment (“Motion”) (Rec.

Doc. 105) filed by Captain Kristi M. Luttrell, in her official capacity as Federal On-Scene

Coordinator for the MC20 Unified Command (“Captain Luttrell”) and the United States of

America, acting by and through the United States Coast Guard (“Coast Guard”) (collectively,

“Defendants”), for at least sixty to ninety days to allow Taylor Energy to conduct discovery on the

issues raised in the Motion.1

                                        INTRODUCTION

         As an initial matter, Defendants’ Motion is contrary to Judge Lemelle’s April 18, 2019

Order pursuant to which he instructed Defendants that they could file “a summary judgment

motion after completion of limited jurisdictional discovery.” Rec. Doc. 78 at 2. Since that time,


         1
          Defendants selected the July 3, 2019 submission date for the Motion before the case was
re-allotted to this Court from the Honorable Ivan L. R. Lemelle. Although Taylor Energy is
uncertain whether the submission date of July 3, 2019 remains in place, it respectfully asks this
Court to enter an order resetting it to a date no sooner than an available submission date in
September or October of 2019 and, additionally, authorizing Taylor Energy to conduct discovery
during the continuance period so that it can present facts essential to its opposition to Defendants’
Motion.



{N3827636.2}                                     1
     Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 4 of 17



no jurisdictional discovery has taken place. Nevertheless, ignoring Judge Lemelle’s directive,

Defendants pressed ahead with a summary judgment motion.

         Defendants’ Motion is also an abuse of the summary judgment procedure. Their Motion,

which asserts that the Court lacks subject matter jurisdiction under the doctrine of “mootness,” is

based on facts related to alleged “intervening changes in circumstances” (Rec. Doc. 105-1 at 9)

that are uniquely known to and controlled by Defendants and their contractors and consultants.2

Indeed, Defendants base their Motion on facts that they have consistently concealed from Taylor

Energy notwithstanding Taylor Energy’s persistent requests for Defendants’ full disclosure.

         Given that Defendants base their Motion almost entirely on facts that are uniquely within

their knowledge or the knowledge of their contractors and consultants, Taylor Energy requests a

continuance of the submission date for at least sixty to ninety days so that Taylor Energy can

conduct discovery to present facts essential to its opposition. See attached Exhibit A (Taylor

Energy’s counsel’s Fed. R. Civ. P. 56(d) Declaration).

                                        BACKGROUND3

I.       The Complaint.

         On December 20, 2018, Taylor Energy filed a Complaint to Vacate Administrative Order

and For Other Relief against Defendants in connection with the Coast Guard’s issuance of



         2
          Because Defendants premise their mootness challenge on “intervening changes in
circumstances,” they cannot resist summary judgment discovery on the grounds that production of
the Administrative Record will suffice. Under well-settled law, the Administrative Record
compiled in support of an agency decision contains only pre-decisional materials, not post-
decisional materials that reflect “intervening” facts. Citizens to Preserve Overton Park v. Volpe,
401 U.S. 402, 420 (1971). Accordingly, by filing their Motion alleging that intervening facts have
resulted in changed circumstances, Defendants opened the door to discovery.
         3
        The background discussion is taken from the Declaration of Carl D. Rosenblum, Taylor
Energy’s lead counsel. See Ex. A.



{N3827636.2}                                     2
      Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 5 of 17



Administrative Order No. 19-001 dated October 23, 2018 (the “Admin. Order”) relating to

containment activities at the site of Taylor Energy’s platform jacket at Mississippi Canyon Block

20 (the “MC20 site”). Captain Luttrell issued the Admin. Order in her capacity as Federal On-

Scene Coordinator for the MC20 Unified Command. Rec. Doc. 1-3. In the Complaint, Taylor

Energy asserts that Defendants denied Taylor Energy due process of law, requests vacatur of the

Admin. Order and the actions taken in implementing it, and seeks the imposition of a permanent

injunction.

         As established in Taylor Energy’s Complaint, the Admin. Order was issued without

adequate justification, without any advance notice to Taylor Energy and without providing Taylor

Energy with a meaningful opportunity to review and comment on the findings on which the Coast

Guard based the Admin. Order. Indeed, since taking these actions, Captain Luttrell and the Coast

Guard have steadfastly continued to conceal from Taylor Energy the underlying documents, facts

and data that purportedly support the Admin. Order and the activities undertaken pursuant to it by

Captain Luttrell in her official capacity as the Federal On-Scene Coordinator (“FOSC”).4

II.      The Administrative Order.

         The Admin. Order stated that “[r]ecently developed information related to source location

and conditions at the MC20 site, combined with a review of previously existing information,



         4
          In a related lawsuit filed on December 20, 2018, Taylor Energy also filed a Complaint for
Declaratory Judgment and Other Relief against Couvillion Group, LLC (“Couvillion”) and that
matter has been consolidated with this case. Couvillion is a contractor hired by the Coast Guard
to undertake containment work at the MC20 site. Similar to Captain Luttrell and the Coast Guard,
Couvillion has also steadfastly refused to provide Taylor Energy with any information about its
activities at the MC20 site, including details about the design of the containment system, the
operation of the containment system or its related activities at the MC20 site. In fact, Taylor
Energy’s sole information about Couvillion’s activities and installation of the containment system
comes from a May 16, 2019 letter the Coast Guard sent to Taylor Energy (see Rec. Doc. 105-3)
and from press reports and media comments.



{N3827636.2}                                     3
      Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 6 of 17



warrant issuance of this new administrative order.” Rec. Doc. 1-3. It further announced a “new”

federal position that:

               a. One or more wells are actively discharging oil and gas from the
                  erosional pit near the former Dome C location.

               b. The worst-case estimate of the daily volume of release far exceed
                  previous estimates and is in the order of hundreds of barrels per day.

               c. Temporary containment and recovery of oil being discharged at the
                  erosional pit near the former Dome C location is needed and feasible
                  while a more permanent solution to stopping the source is
                  developed.

Id.

         The Admin. Order “ordered” Taylor Energy to “institute a containment system to capture,

contain, and remove oil from the erosional pit near the former Dome C location” and that:

                  The containment system must eliminate the surface sheen and avoid
                  the deficiencies associated with prior containment systems. Design
                  of the containment system shall take into consideration the site
                  conditions provided to you. The containment system shall be
                  designed to contain an amount with a worst case daily discharge
                  between 250 barrels and 700 barrels per day. A design of a
                  minimum of 250 barrels per day is acceptable at this time.

Id. (emphasis added).

         The Admin. Order further notified Taylor Energy that a Unified Command planning

meeting would be held “to evaluate proposals from potential contractors on the design of an

effective containment system.” Id. The Admin. Order also represented to Taylor Energy that,

“[b]y the conclusion of the Unified Command meeting, 06-09 November, WE will select one of

the proposals presented during the workshop.” Id. (emphasis added).5


         5
          The documents accompanying the Admin. Order reference a study by Oscar Pineda-
Garcia (“the Garcia theory”), which forms the predominant basis for the conclusions set forth in
the Admin. Order. See Rec. Doc. 1-3 at pp. 5-6 of 14. The Garcia theory was developed by a
Government-paid purported and not yet qualified “expert witness” that the U.S. Department of
Justice (“DOJ”) retained for a lawsuit between Taylor Energy and the U.S. Department of the


{N3827636.2}                                        4
       Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 7 of 17



III.     Judge Lemelle’s Order Authorizing Defendants to Pursue a Summary Judgment
         Motion Only After Completion of Limited Jurisdictional Discovery.

         Because Captain Luttrell, the Coast Guard and Couvillion provided Taylor Energy with

almost no information about containment activities at the MC20 site, Taylor Energy timely

undertook efforts to seek information through discovery in the consolidated Couvillion matter.

Initially, in the Couvillion matter, Taylor Energy filed a Motion to Expedite Pre-Trial Conference

and Entry of Scheduling Order Allowing for Expedited Discovery on January 14, 2019, which

Judge Lemelle denied without prejudice. Rec. Docs. 23-24. Taylor Energy again sought discovery

in the Couvillion matter through a Motion for Jurisdictional Discovery and Renewed Motion for

Expedited Pre-Trial Conference and Entry of Scheduling Order Allowing for Expedited Discovery

on February 12, 2019. Rec. Doc. 29.

         By Order dated April 18, 2019, Judge Lemelle granted Taylor Energy’s discovery motion

in the Couvillion matter, authorizing Taylor Energy to conduct “limited jurisdictional discovery.”

Rec. Doc. 78. Pursuant to the Order, Judge Lemelle further denied motions to dismiss without

prejudice that had been filed by both Defendants and Couvillion, instructing that Defendants and

Couvillion would have the right to “reurge” their arguments “in the context of a summary judgment

motion after completion of limited jurisdictional discovery.” Id. at 1-2 (emphasis added).

         In the Order, Judge Lemelle directed the parties to submit a schedule for limited

jurisdictional discovery. Taylor Energy’s counsel then convened a telephone conference with

counsel for all parties on April 24, 2019 for the purpose of discussing and attempting to reach an

agreement on a jurisdictional discovery schedule. The parties were unable to agree, and each party


Interior (“DOI “) pending in the United States Court of Federal Claims. The Garcia theory thus
was prepared solely as a part of the DOJ’s litigation strategy, was not developed or studied under
the Unified Command structure, and Mr. Garcia’s qualifications and methodology have never been
accepted. Nor has the Garcia theory been peer reviewed or otherwise verified in any manner.



{N3827636.2}                                    5
      Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 8 of 17



subsequently submitted its position to the Court. See Rec. Docs. 84-86. After review of the

parties’ positions, Judge Lemelle, in an Opinion dated May 31, 2019, set forth three areas on which

limited jurisdictional discovery, directed to Couvillion, would be permitted and set forth a schedule

for the discovery, with a deadline for responses to written discovery of July 9, 2019, followed by

a corporate deposition if necessary in late July.6 Rec. Doc. 108 at 8, 10-11. Judge Lemelle further

agreed to consider a motion by Taylor Energy to conduct jurisdictional discovery directed to

Defendants. Id. at 10. Taylor Energy now respectfully asks this Court to consider its request to

seek discovery from Defendants directed to the jurisdictional issue of mootness that Defendants

have asserted as the basis for their summary judgment motion so that Taylor Energy can present

facts essential to its opposition. Rule 56(d) standards require no less.

         In addition to the jurisdictional discovery directed to Couvillion that Judge Lemelle

previously authorized (see Rec. Doc. 108 at 8, 10-11), the discovery outlined by Taylor Energy

below, which is directed to Defendants, is necessary to adequately oppose Defendants’ Motion.

In other words, and for reasons explained more fully below, Defendants’ filing of the Motion

dramatically expanded the need for and scope of the topics for discovery warranted at this stage of

these proceedings.

IV.      Defendants’ Motion.

         Notwithstanding that the jurisdictional discovery ordered by Judge Lemelle had not yet

occurred, on May 24, 2019, Defendants filed a Motion for Summary Judgment and noticed it for

submission on July 3, 2019. Rec. Doc. 105. The gravamen of Defendants’ Motion is that the

Court lacks subject matter jurisdiction over Taylor Energy’s Complaint because it is moot “due to


         6
         Accordingly, the July 3, 2019 submission date selected by Defendants for their Motion
falls well before the deadline for responses to any presently authorized discovery in these
consolidated cases.



{N3827636.2}                                      6
     Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 9 of 17



changed circumstances since the filing of the Complaint.” Rec. Doc. 105 at 1. In particular,

Defendants argue that the actions they and Couvillion have taken at the MC20 site – which have

been taken without Taylor Energy’s involvement or knowledge – allegedly have fully resolved all

issues arising out of the Admin. Order. As primary support for the Motion, Defendants rely on

their own press release and quote themselves.

         In connection with their Motion and as required by Local Rule 56.1, Defendants filed a

Statement of Undisputed Material Facts (“Material Facts”), Rec. Doc. 105-2, which lists 23

separate factual statements that they concede are material to the Motion. With the exception of

the first six or so Material Facts, the remainder of the 23 Material Facts overlap to a significant

degree with the limited jurisdictional discovery topics previously identified by Taylor Energy in

its discovery schedule submitted to the Court. See Rec. Doc. 84.

         On May 28, 2019, Taylor Energy contacted Defendants and sought consent to a sixty to

ninety day continuance of the July 3, 2019 submission date on the Motion so that Taylor Energy

could conduct summary judgment discovery. Defendants objected to the requested continuance.

See attached Exhibit B. On the same date, Taylor Energy requested two of the key depositions

required for responding to the Motion – the depositions of Captain Luttrell and Tim Couvillion –

and Taylor Energy offered six available dates for the depositions in June. Defendants responded

that, “[w]ith respect to the summary judgement motion, I refer you to Federal Rule of Civil

Procedure 56(d), and I assume Taylor will follow the rule.” See attached Exhibit C.

                                   LAW AND ARGUMENT

I.       A Motion to Continue and for Discovery under Rule 56(d) Is Broadly Favored and
         Liberally Granted.

         A plaintiff must have a “full opportunity to conduct discovery” when summary judgment

“evidence is likely to be within the possession of the defendant.” Anderson v. Liberty Lobby, Inc.,



{N3827636.2}                                    7
   Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 10 of 17



477 U.S. 242, 257 (1986). That fundamental rule applies with even greater force when, as here, a

party seeks summary judgment before any discovery has occurred:

                Pre-discovery summary judgments should be rare. It is well
                established that courts should not grant summary judgment against
                parties who have not yet had reasonable opportunity to take
                discovery that they would need to gather the evidence necessary to
                oppose the motion . . . Appellate courts frequently state that district
                courts should grant requests for additional time liberally in order to
                insure that parties opposing summary judgment are given a
                reasonable opportunity to compile an evidentiary record before the
                court rules on the summary judgment motion.

Moore’s Federal Practice, §56.100[1] (3d ed. 2019).

         Federal Rule of Civil Procedure 56(d) is the procedural vehicle for seeking more time to

conduct summary judgment discovery. That rule provides:

                If a non-movant shows by affidavit or declaration that, for specified
                reasons, it cannot present facts essential to justify its opposition, the
                court may: (1) defer considering the motion or deny it; (2) allow
                time to obtain affidavits or declarations or to take discovery; or (3)
                issue any other appropriate order.

         According to the Fifth Circuit, the “purpose of Rule 56(f) [now Rule 56(d)] is to provide

non-movants with a much needed tool to keep open the doors of discovery in order to adequately

combat a summary judgment motion.” Witchita Falls Office Assoc. v. Banc One Corp., 978 F.2d

915, 919 (5th Cir. 1992). Indeed, “[s]uch ‘continuance of a motion for summary judgment for

purposes of discovery should be granted almost as a matter of course’ unless ‘the non-moving

party has not diligently pursued discovery of the evidence.’” Id. at 919 n.4 (quoting Int’l Shortstop,

Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991)). See also Raby v. Livingston, 600 F.3d

552, 561-62 (5th Cir. 2010) (motion for time to conduct discovery in response to a summary

judgment motion is “broadly favored and should be liberally granted”); Hinojosa v. Johnson, 277

Fed.Appx. 370, 375 (5th Cir. 2008); Dantonio v. Southwest Educational Development, 2012 WL

952751, *1 (E.D. La. Mar. 20, 2012).


{N3827636.2}                                       8
   Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 11 of 17



         Because Defendants base their Motion on the doctrine of mootness, the need for discovery

is especially acute.       Mootness is a fact-intensive inquiry.        Specifically, to determine the

applicability of the mootness doctrine, courts examine whether the plaintiff’s injury is “’concrete,

particularized and actual or imminent; fairly traceable to the challenged action; and redressable by

a favorable ruling.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013). When, as here, a

party bases its mootness challenge on an alleged “intervening event,” a heightened standard applies

because the intervening event “will only render a plaintiff’s action moot if the plaintiff is divested

of all personal interest in the result or the effect of the alleged violation is completely eradicated

and the event will not occur again.” Dailey v. Vought Aircraft Co., 141 F.3d 224, 227 (5th Cir.

1998). “The availability of even partial relief is enough to prevent mootness.” Id. Moreover, a

dispute “is not moot when it ‘is capable of repetition, yet evading review,’ which means that ‘(1)

the challenged action is in its duration too short to be fully litigation prior to cessation or expiration,

and (2) there is a reasonable expectation that the same complaining party will be subject to the

same action again.’” Moore v. Tangipahoa Parish Sch. Bd., 2018 U.S. Dist. LEXIS 54332, *6-7

(E.D. La. Mar. 30, 2018). These standards raise fact issues that cannot be addressed on an

undeveloped record. Accordingly, this Court should continue the submission date for Defendants’

Motion to afford Taylor Energy reasonable time to use the “much needed tool”7 of discovery so

that it has adequate factual information to justify its opposition.




         7
             Witchita Falls, 978 F.2d at 919.



{N3827636.2}                                        9
      Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 12 of 17



II.      A Rule 56(d) Motion Is Especially Appropriate Here.

         A.     Defendants’ Motion Is Contrary To the Court’s Order That Allowed Taylor
                Energy to Conduct Jurisdictional Discovery Before Defendants Could File a
                Motion for Summary Judgment.

         Taylor Energy’s requested continuance is justified by Judge Lemelle’s Order dated April

18, 2019, in which he instructed Defendants that they could only pursue “a summary judgment

motion after completion of limited jurisdictional discovery.” Doc 78 at 1-2. Indeed, compliance

with that Order may have resulted in Taylor Energy’s ability to develop the facts sufficiently

through discovery directed to Couvillion so as to avoid Defendants’ filing of a premature summary

judgment motion. But, currently, no factual record has been developed at all. Rather, Defendants’

Motion rests purely on their own assertions of fact, the support for which – if it exists – has never

been shared with Taylor Energy through discovery or otherwise.

         As a result, a continuance of the submission date on the Motion for sixty to ninety days so

that Taylor Energy can conduct discovery is appropriate and consistent with the Order previously

entered by Judge Lemelle.

         B.     Defendants’ Motion Raises Multiple Issues That Should Be Subject to
                Discovery Before Consideration of the Motion.

         As set forth in Taylor Energy’s Rule 56(d) declaration (Ex. A), the factual basis for

Defendants’ Motion is uniquely within Defendants’ knowledge and control and the knowledge

and control of their contractors and consultants. And Defendants have actively concealed these

facts from Taylor Energy, despite Taylor Energy’s repeated requests for information.

         The Motion assumes that Admin. Order 19-001 was validly issued and is further based

upon “events” and “factual developments” that have taken place after issuance of the Admin.

Order. As Defendants state: “Recent developments have rendered Taylor’s entire Complaint




{N3827636.2}                                     10
   Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 13 of 17



moot. The containment system has been fully installed at the site and is actively collecting oil as

designed.” Rec. Doc. 105-1 at 1 (emphasis added).

         Taylor Energy has had no opportunity to discover any facts that would support or

undermine the basis for and veracity of Defendants’ statements and conclusions and cannot

adequately oppose Defendants’ Motion without conducting discovery with respect to the alleged

design, installation and operation of the containment system and its alleged active collection of

oil. Simply put, to oppose the Motion, Taylor Energy should be entitled to and requests leave to

conduct discovery related to the scientific facts and data underlying the issuance of the Admin.

Order,8 Defendants’ representation that the Admin. Order has been “fully implemented,”9 the

design, installation and performance characteristics of the system, and what the system is

recovering and the amounts that it is recovering,10 as well as any scientific evaluations or work




         8
          To support their Motion, Defendants make the conclusory assertion that the containment
system “is actively collecting oil as designed.” The Admin. Order ordered Taylor Energy to design
and install a containment system capable of containing “a minimum of 250 barrels per day” in
reliance on the unverified Garcia theory “that the estimated minimum daily volume discharge is
249 barrels.” Rec. Doc. 1-3 at pp. 1-2, 6 of 14. Discovery related to the Garcia theory is critical
to test the veracity of Defendants’ unsupported “Material Fact” assertion that the containment
system is “collecting oil as designed,” particularly given the inconsistency between Defendants’
representation that the system allegedly has been in place, collecting oil and being pumped off
since April 17, 2019, with a total collection volume of oil of 30,000 gallons (equivalent to 714
barrels) over the period of a month and the Admin. Order’s design requirement that the system
must have capability to collect 10,500 gallons per day (equivalent to 250 barrels). Rec. Doc. 105-
3 at pp. 1, 20 of 24. Simple math shows that the 250-barrel-per-day design requirement and the
amount collected are off by nearly 6790 barrels of oil.
         9
          For instance, contrary to Defendants’ representation that the Admin. Order has been “fully
implemented,” Rec. Doc. 105-3 submitted in support of Defendants’ Motion indicates that
operation of and adjustments to the containment system remain in process, and the Admin. Order,
by its own terms, remains in effect. See Rec. Doc. 1-3 at 3 (“This Administrative Order . . . remains
in effect until rescinded.”).
         10
          The Admin. Order ordered Taylor Energy to “institute a containment system” that
“eliminate[d] the surface sheen.” Rec. Doc. 1-3 at 1-2. Therefore, the amounts recovered and the


{N3827636.2}                                     11
   Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 14 of 17



performed at the MC20 site related to the environmental conditions near the platform jacket, the

stability of the sediments in the area and the structural integrity of the jacket to show the continuing

existence of concrete, certainly impending threatened injury to Taylor Energy, an essential element

of the fact-intensive mootness inquiry.

         The following are examples of the Material Facts (Rec. Doc. 105-2) – the factual basis for

the Motion – that are within the knowledge of Defendants or their consultants and contractors and

should be subject to discovery:

 Material Fact 8 – “by 2018 oil was still leaking The support for Defendants’ allegation of
 from MC20 at a rate of potentially hundreds of material fact that “by 2018 oil was . . . leaking
 barrels a day”                                   from MC20 at a rate of potentially hundreds of
                                                  barrels a day” is uniquely within Defendants’
                                                  knowledge. Despite multiple requests,
                                                  Defendants have not provided Taylor Energy
                                                  with access to the data to support this
                                                  allegation.     Taylor Energy believes that
                                                  discovery will show that this factual predicate
                                                  for Defendants’ Motion is incorrect or at least
                                                  that a genuine dispute exists regarding it.
                                                  Taylor Energy has not been provided with any
                                                  factual information or data related to the
                                                  scientific studies that allegedly support this
                                                  conclusion, which is the predominant basis
                                                  underlying the issuance of the Admin. Order.
                                                  For example, this would include discovery
                                                  related to the MC20 studies carried out by
                                                  Oscar Garcia and other scientists or
                                                  consultants prior to and after issuance of the
                                                  Admin. Order or as part of any evaluation of
                                                  site conditions. The depositions of Oscar
                                                  Garcia,     Capt.     Luttrell,   and     other
                                                  representatives of the Coast Guard and its
                                                  consultants would plainly yield information
                                                  relevant to this material fact.
 Material Fact 9 – “In light of a growing body These allegations of material fact are uniquely
 of scientific evidence of multiple, active leaks” within Defendants’     knowledge,       and

constituents captured are plainly relevant to Defendants’ assertion that the “successful” installation
of the containment system mooted Taylor Energy’s claims.



{N3827636.2}                                      12
   Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 15 of 17



 at the MC20 site “the Coast Guard issued Defendants have not provided Taylor Energy
 Administrative Order No. 19-001. . . .”  with access to any factual support for them.
                                          Taylor Energy has received no information
                                          related to the alleged “growing body of
                                          scientific evidence” that establishes that there
                                          are “multiple, active leaks” at the MC20 site.
                                          Taylor Energy believes that discovery will
                                          show that this predicate of material fact for
                                          Defendants’ Motion is incorrect or at least that
                                          a genuine dispute exists regarding the issue.
 Material Facts 16 through 19 – “Couvillion . .   These allegations of material fact are uniquely
 .completed installation of its containment       within Defendants’ knowledge, and Taylor
 system,” “the Coast Guard has determined that    Energy has received no information related to
 the system is functioning as designed and has    them. Indeed, Defendants have kept Taylor
 significantly reduced the oil sheen,” “the       Energy completely in the dark about
 system has captured over 30,000 gallons of       Couvillion’s activities, the containment system
 crude oil,” and “‘the system is working.’”       (which has apparently changed in design),11
                                                  and the results and viability of Couvillion’s
                                                  work. Taylor Energy believes that discovery
                                                  will show that these supporting material facts
                                                  alleged by Defendants are incorrect or at least
                                                  that genuine disputes exist regarding them.
                                                  For example, the Admin. Order ordered Taylor
                                                  Energy to install a containment system that
                                                  eliminated the sheen, but Defendants’
                                                  statement of material fact acknowledges that
                                                  the sheen has not been eliminated and instead
                                                  has only been “significantly reduced.”
                                                  Discovery is therefore warranted as to whether
                                                  the system is really “working” in accordance
                                                  with the design parameters of the Admin.
                                                  Order.
 Material Fact 20 – “The Coast Guard further      These allegations of material fact are uniquely
 announced in its press release, ‘[w]e will       within Defendants’ knowledge. To adequately
 continue to monitor the containment system’s     oppose Defendants’ Motion, Taylor Energy
 performance and make necessary adjustments       should be entitled to discover facts and
 . . . .’”                                        information related to the performance of the
                                                  system, particularly given that Defendants

         11
           The Couvillion proposal shared with Taylor Energy on November 9, 2018 showed a
pyramid-like design for the containment system. See Rec. Doc. 1-6 in matter 18-14051 at p. 5 of
13. Although Defendants selected this proposed design, the design apparently changed to a porch-
like structure at some point, without Taylor Energy’s knowledge, as reflected in the materials that
accompanied Captain Luttrell’s letter of May 16, 2019, to Taylor Energy. See Rec. Doc. 105-3 at
pp. 8-15 of 24.



{N3827636.2}                                    13
      Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 16 of 17



                                                   assert it is performing “as designed,” as well as
                                                   the nature of the “adjustments” to the system
                                                   the Coast Guard has required or intends to
                                                   require to test Defendants’ conclusory
                                                   assertion that the Admin. Order has been “fully
                                                   implemented.”

         In sum, Taylor Energy, at a minimum, needs to conduct discovery on the following topics,

which form the factual predicate for Defendants’ Motion and which are uniquely within

Defendants’ (and their contractors’ and consultants’) knowledge and control: (1) the scientific

facts and data underlying the issuance of the Admin. Order, which provided the foundation and

framework for the requirements for the design and installation of the containment system and its

required operational parameters; (2) the design and performance characteristics of the containment

system and its containment capabilities; (3) the installation and operation of the containment

system; (4) the amounts captured by the containment system and the constituents being captured;

(5) any scientific evaluations, site assessments, environmental studies or risk analyses performed

with respect to current MC20 site conditions, the stability of the sediments and the structural

integrity of the platform jacket; (6) any safety protocols or planning developed for operation of the

containment system in adverse weather and, particularly, during hurricane season; and (7) facts

related to the monitoring of the containment system and any prior or contemplated adjustments to

it.

         Taylor Energy believes that, with proper cooperation, the parties can reasonably complete

the discovery it seeks if the submission date for Defendants’ Motion is continued for sixty to ninety

days.




{N3827636.2}                                     14
   Case 2:18-cv-14046-WBV-MBN Document 110-1 Filed 06/05/19 Page 17 of 17



                                           CONCLUSION

         For the foregoing reasons, Taylor Energy’s Motion Under Fed. R. Civ. P. 56(d) to Continue

Submission Date on Federal Defendants’ Motion for Summary Judgment and for Discovery should

be granted. The submission date should be continued for sixty to ninety days, and Taylor Energy

should be allowed the time necessary to conduct discovery related to facts that are essential to its

opposition.

                                                Respectfully submitted,

                                                s/ Carl D. Rosenblum
                                                CARL D. ROSENBLUM, T.A. (#02083)
                                                RICHARD D. BERTRAM (#17881)
                                                ALIDA C. HAINKEL (#24114)
                                                LAUREN C. MASTIO (#33077)
                                                Jones Walker LLP
                                                201 St. Charles Avenue, 49th Floor
                                                New Orleans, Louisiana 70170-5100
                                                Telephone: (504) 582-8296
                                                Facsimile: (504) 589-8296
                                                crosenblum@joneswalker.com

                                                Counsel for Taylor Energy Company LLC,
                                                Plaintiff


                                   CERTIFICATE OF SERVICE

         I certify that on this 5th day of June, 2019, a true and correct copy of the foregoing pleading

was filed electronically with the Clerk of Court of the Eastern District of Louisiana by using the

CM/ECF system. Notice of this filing will be sent to all counsel of record registered to receive

electronic service by operation of the CM/ECF system.

                                                s/ Carl D. Rosenblum




{N3827636.2}                                       15
